Exhibit 10.5

EXECUTION VERSION

ADMINISTRATIVE SERVICES AGREEMENT

This ADMINISTRATIVE SERVICES AGREEMENT, dated as of December 13, 2017 (this
“Agreement”), is by and between (i) CANTOR FITZGERALD, L.P., a Delaware limited
partnership (including any successor to Cantor Fitzgerald, L.P., whether by
merger, consolidation, sale of all or substantially all of its assets or
otherwise, “CFLP”), on behalf of itself and its direct and indirect, current and
future, subsidiaries and affiliates, other than BGC Partners (as defined below)
and Newmark (as defined below) (collectively, “Cantor”); and (ii) NEWMARK GROUP,
INC., a Delaware corporation (including any successor to Newmark Group, Inc.,
whether by merger, consolidation, sale of all or substantially all of its assets
or otherwise, “Newmark, Inc,”), on behalf of itself and its direct and indirect,
current and future, subsidiaries (collectively, “Newmark”).

W I T N E S S E T H:

WHEREAS, Cantor has the resources and capacity to provide certain Administrative
Services (as defined below);

WHEREAS, Cantor is willing to provide or arrange for the provision of
Administrative Services to Newmark, upon the terms and conditions set forth
herein;

WHEREAS, in the absence of obtaining such services from Cantor, Newmark would
require additional staff and would need to enhance its existing administrative
infrastructure; and

WHEREAS, Newmark may develop the resources and capacity to provide certain
Administrative Services to Cantor, and is willing to provide or arrange for the
provision of such services to Cantor, all upon the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises contained herein, it is agreed
as follows:

1. Term.

(a) The term of this Agreement shall commence at the Closing (as such term is
defined in the Separation and Distribution Agreement (the “Separation and
Distribution Agreement”), by and among CFLP, BGC Partners, Inc., BGC Holdings,
L.P., BGC Partners, L.P., Newmark, Inc., Newmark Holdings, L.P. and Newmark
Partners, L.P.) and shall remain in effect for a three-year period (the “Initial
Term”). Thereafter, this Agreement shall be renewed automatically for successive
one-year terms (each, an “Extended Term”), unless any party shall give written
notice to the other parties at least 120 days before the end of the Initial Term
or the then current Extended Term, as the case may be, of its desire to
terminate this Agreement, in which event this Agreement shall end with respect
to the terminating party on the last day of the Initial Term or the then current
Extended Term, as the case may be; provided, however, that in the event that
Newmark, Inc. terminates this Agreement, Cantor shall be entitled to continued
use of any hardware and equipment that it used prior to the date of this
Agreement upon the terms and conditions set forth herein (including, without
limitation, the payment terms in Section 5 of this Agreement); provided,
further, that the Providing Party shall not be required to repair or replace any
such hardware or equipment.



--------------------------------------------------------------------------------

(b) This Agreement may be terminated by a party as provided herein or, as
provided in Section 12 of this Agreement, with respect to a particular service
or group of services only, in which case it shall remain in full force and
effect with respect to the other services described herein. The terminating
party shall pay to the other party an amount equal to the costs incurred by the
Providing Party as a result of such termination, including, without limitation,
any severance or cancellation fees. The Initial Term and the Extended Term are
referred to herein as the “Term.”

2. Services.

(a) During the Term, and upon the terms and conditions set forth herein, Cantor
shall provide to Newmark the Administrative Services as reasonably requested by
Newmark, Inc. from time to time, it being the intention of the parties that
Cantor will continue to provide to Newmark all services provided by Cantor to
Newmark and its businesses prior to the date hereof.

(b) During the Term, and upon the terms and conditions set forth herein, Newmark
shall provide to Cantor the Administrative Services as CFLP may reasonably
request from time to time, to the extent Newmark provided such Administrative
Services to Cantor prior to the date hereof.

(c) As used in this Agreement:

(1) “Administrative Services” means the following services, but only to the
extent that the Providing Party provides such services to its own businesses:
(i) administration and benefits services, (ii) employee benefits, human
resources and payroll services, (iii) financial and operations services,
(iv) internal auditing services, (v) legal related services, (vi) risk and
credit services, (vii) accounting and general tax services, (viii) office space,
(ix) personnel, hardware and equipment services, (x) communication and data
facilities, (xi) facilities management services, (xii) promotional, sales and
marketing services, (xiii) procuring of insurance coverage and (xiv) such other
miscellaneous services as the parties may reasonably agree.

(2) “BGC Partners” means BGC Partners, Inc. and its direct and indirect, current
and future, subsidiaries, other than Newmark.

(3) “Providing Party” means the party providing any particular Administrative
Service.

(4) “Receiving Party” means the party receiving any particular Administrative
Service.

(d) Each Providing Party shall use that degree of skill, care and diligence in
the performance of Administrative Services hereunder that (i) a reasonable
person would use acting in like circumstances in accordance with industry
standards and all applicable laws and regulations and (ii) is no less than that
exercised by such Providing Party with respect to such Administrative Services
that it performs with respect to its own businesses.

 

-2-



--------------------------------------------------------------------------------

(e) The applicable Providing Party and Receiving Party shall cooperate with each
other in all reasonable respects in matters relating to the provision and
receipt of the Administrative Services. Such cooperation shall include obtaining
all consents, licenses or approvals necessary to permit each party to perform
its obligations hereunder.

(f) In the event the Receiving Party uses assets that are subject to an
operating lease between the Providing Party and a third party to provide
services hereunder, the Receiving Party shall comply with the terms and
conditions of such operating lease.

3. Intellectual Property.

(a) No Intellectual Property (as such term is defined in the Separation and
Distribution Agreement) that is owned or licensed by a Providing Party shall
transfer to a Receiving Party as a result of this Agreement or the provision of
Administrative Services hereunder.

(b) Any Intellectual Property owned by a Providing Party or third-party
licensors or service providers that may be operated or used by a Providing Party
in connection with the provision of the Administrative Services hereunder will
remain the property of the Providing Party or third-party licensors or service
providers, and the Receiving Party shall have no rights or interests therein,
except as may otherwise be expressly provided in any separate agreement.

4. Authority. Notwithstanding anything to the contrary contained in Section 2 of
this Agreement, the parties hereto acknowledge and agree that each Providing
Party shall provide the Administrative Services as set forth in Section 2 of
this Agreement, subject to the ultimate authority of the Receiving Party to
control its own business and affairs. Each party acknowledges that the services
provided hereunder by any Providing Party are intended to be administrative,
technical and ministerial and are not intended to set policy for the Receiving
Party.

5. Charges for Services.

(a) In consideration for providing the Administrative Services provided for in
Section 2 of this Agreement (other than insurance services and office space,
which shall be governed by Section 5(b) and Section 5(c) of this Agreement,
respectively), each Receiving Party shall pay to the Providing Party an amount
equal to (i) the direct cost that the Providing Party incurs in performing such
Administrative Services plus (ii) a reasonable allocation of other allocated
costs, including, without limitation, depreciation and amortization determined
in a consistent and fair manner so as to cover such Providing Party’s
appropriate costs or in such other manner as the parties shall agree plus
(iii) any costs or markup necessary or advisable, as reasonably determined by
the Providing Party, to comply with any local jurisdiction pricing or other
requirements. The Providing Party shall not charge the Receiving Party any
portion of any tax for which the Providing Party receives a rebate or credit, or
to which the Providing Party is entitled to a rebate or credit.

 

-3-



--------------------------------------------------------------------------------

(b) To the extent that Cantor provides Newmark with insurance services
hereunder, such insurance shall be invoiced to and paid by Newmark as follows:

The premiums for each insurance policy with respect to which Newmark receives
services hereunder shall be allocated to Newmark by Cantor and shall be
determined by multiplying Cantor’s total actual insurance premiums for each such
coverage by a fraction, (i) in the case of any general liability or business
interruption insurance, the numerator of which is the aggregate consolidated net
revenues (determined in accordance with U.S. generally accepted accounting
principles) of Newmark, and the denominator of which is the sum of the aggregate
consolidated net revenues of Cantor plus any consolidated net revenues of BGC
Partners not included in the consolidated net revenues of Cantor, plus any
consolidated net revenues of Newmark not included in the consolidated net
revenues of Cantor, excluding the revenues from any division or subsidiary which
does not benefit from or which is not covered by the insurance to which these
premiums relate, (ii) in the case of any property and casualty insurance, the
numerator of which is the number of employees of Newmark and the denominator of
which is the number of employees of Cantor, BGC Partners and Newmark, and
(iii) in the case of any other insurance, as mutually agreed to by Newmark, Inc.
and CFLP.

(c) To the extent that Cantor provides office space hereunder, such office space
shall be invoiced to and paid by Newmark as follows:

So long as Newmark uses any portion of Cantor’s offices (each, a “Cantor
Office”), Newmark shall pay to Cantor on the first day of each calendar month
with respect to each such Cantor Office an amount equal to the product of
(x) the average rate per square foot then being paid by Cantor for such Cantor
Office and (y) the number of square feet requested by Newmark and made available
for use by Newmark. In addition, Newmark shall pay to Cantor on the first day of
each calendar month an amount equal to the sum of the costs allocated under U.S.
generally accepted accounting principles, including, without limitation,
leasehold amortization expenses, depreciation, overhead, taxes and repairs in
relation to such Cantor Office for the preceding month multiplied by a fraction,
the numerator of which equals the number of square feet requested by Newmark and
made available for use by Newmark and the denominator of which equals the total
number of square feet leased by Cantor under the lease for the applicable Cantor
Office.

6. Exculpation and Indemnity; Other Interests.

(a) Cantor (including, without limitation, its stockholders, managers, members,
partners, officers, directors and employees) shall not be liable to Newmark or
the equityholders of Newmark for any acts or omissions taken or not taken in
good faith on behalf of Newmark and in a manner reasonably believed by CFLP to
be within the scope of the authority

 

-4-



--------------------------------------------------------------------------------

granted to it by this Agreement and in the best interests of Newmark, except for
acts or omissions constituting fraud or willful misconduct in the performance of
CFLP’s duties under this Agreement. Notwithstanding the foregoing, Cantor shall
be liable to Newmark for any losses incurred by Newmark in connection with the
provision of Administrative Services by Cantor hereunder to the extent Cantor is
entitled to be reimbursed by an unaffiliated third party for any such liability.
Newmark shall indemnify, defend and hold harmless Cantor (and its stockholders,
managers, members, partners, officers, directors and employees) from and against
any and all claims or liabilities of any nature whatsoever (including, without
limitation, consequential damages and reasonable attorney’s fees) arising out of
or in connection with any claim against Cantor with respect to its provision of
Administrative Services hereunder, except where attributable to the fraud or
willful misconduct of Cantor.

(b) Newmark (including, without limitation, its stockholders, managers, members,
partners, officers, directors and employees) shall not be liable to Cantor or
the equityholders of Cantor for any acts or omissions taken or not taken in good
faith on behalf of Cantor and in a manner reasonably believed by Newmark, Inc.
to be within the scope of the authority granted to it by this Agreement and in
the best interests of Cantor, except for acts or omissions constituting fraud or
willful misconduct in the performance of Newmark, Inc.’s duties under this
Agreement. Notwithstanding the foregoing, Newmark shall be liable to Cantor for
any losses incurred by Cantor in connection with the provision of Administrative
Services by Newmark hereunder to the extent Newmark is entitled to be reimbursed
by an unaffiliated third party for any such liability. Cantor shall indemnify,
defend and hold harmless Newmark (and its stockholders, managers, members,
partners, officers, directors and employees) from and against any and all claims
or liabilities of any nature whatsoever (including, without limitation,
consequential damages and reasonable attorney’s fees) arising out of or in
connection with any claim against Newmark with respect to its provision of
Administrative Services hereunder, except where attributable to the fraud or
willful misconduct of Newmark.

(c) Nothing in this Agreement shall prevent Cantor and its affiliates from
engaging in or possessing an interest in other business ventures of any nature
or description, independently or with others, whether currently existing or
hereafter created, and none of Newmark or any of its stockholders shall have any
rights in or to such independent ventures or to the income or profits derived
therefrom as a result of this Agreement.

7. Relationship of the Parties.

(a) The relationship of each Providing Party and each Receiving Party shall be
that of contracting parties, and no partnership, joint venture or other
arrangement shall be deemed to be created by this Agreement.

(b) Except as expressly provided herein, neither Cantor nor Newmark shall have
any claim against the other or right of contribution by virtue of this Agreement
with respect to any uninsured loss incurred by any of them nor shall any of them
have a claim or right against the other by virtue of this Agreement with respect
to any loss that is deemed to be included within the deductible, retention or
self-insured portion of any insured risk.

 

-5-



--------------------------------------------------------------------------------

8. Audit. Any party hereto may request a review, by those certified public
accountants who examine Cantor’s or Newmark’s books and records, of the other
party’s cost allocation to the requesting party to determine whether such
allocation is proper under the procedures set forth herein. Such a review is to
be conducted at the requesting party’s expense unless such allocation is
determined not to be proper, in which case such review shall be at the other
party’s expense.

9. Documentation. Each party’s charges to the other for all Administrative
Services hereunder shall be substantiated by appropriate schedules, invoices or
other documentation. During the Term, each Providing Party shall use
commercially reasonable efforts to maintain records relating to the
Administrative Services being provided in a manner similar to record maintenance
with respect to other administrative services previously provided by such
Providing Party, including, without limitation, data relating to the
determination of charges payable by the Receiving Party of such Administrative
Services, and otherwise in accordance with the record management practices and
with at least the same degree of care and completeness as applicable to such
Providing Party at such time.

10. Actual Cost. Any charges to the Receiving Party for Administrative Services
provided by Cantor or Newmark, as the case may be, or by third parties pursuant
to Section 2 of this Agreement shall be based upon rates not intended to provide
a profit to Cantor or Newmark, as applicable. Any sales, use, value added,
turnover or similar taxes required to be charged in respect of Administrative
Services provided by a party to another party shall be charged in addition to
any charges otherwise due hereunder, and shall be included in the relevant
invoice.

11. Invoicing and Billing. Each party shall invoice the other for charges for
Administrative Services provided pursuant hereto on a monthly basis as incurred,
such invoices to be delivered to the other party within 15 days after the end of
each calendar month. Such invoices may include third party charges incurred in
providing Administrative Services pursuant to Section 2 of this Agreement or, at
the invoicing party’s option, Administrative Services provided by one or more
third parties may be invoiced directly to the Receiving Party of those
Administrative Services. Each Receiving Party shall pay to the relevant
Providing Party the aggregate charge for Administrative Services provided under
this Agreement in arrears, subject to receipt of an invoice from the Providing
Party in accordance with this Section 11, within 30 days after the end of each
calendar month. Amounts due by one party to the other party under this Agreement
shall be netted against amounts due by the other party to the first party under
this Agreement or any other agreement.

12. Services by Third Parties or Affiliates. Either party may, without cause,
procure any of the Administrative Services specified in Section 2 of this
Agreement from a third party or may provide such Administrative Services
directly or through an affiliate. The Providing Party shall discontinue
providing any Administrative Service to the Receiving Party upon written notice
by the Receiving Party, delivered at least 90 days before the requested
termination date. The Receiving Party shall pay to the Providing Party an amount
equal to the costs incurred by the Providing Party as a result of such
termination, including, without limitation, any severance or cancellation fees.

 

-6-



--------------------------------------------------------------------------------

13. Failure to Perform the Administrative Services. In the event of any breach
of this Agreement by the Providing Party with respect to any error or defect in
providing any Administrative Service, the Providing Party shall, at the
Receiving Party’s request, without the payment of any further fees by the
Receiving Party, use its commercially reasonable best efforts to correct or
cause to be corrected such error or defect or reperform or cause to be
reperformed such Administrative Service, as promptly as practicable.

14. Excused Performance. Neither party warrants that any of the Administrative
Services agreed to be provided shall be free of interruption caused by acts of
God, strikes, lockouts, accidents, inability to obtain third-party cooperation
or other causes beyond its control. No such interruption of Administrative
Services shall be deemed to constitute a breach of any kind whatsoever
hereunder.

15. Survival of Payment Obligations. Notwithstanding any provision herein to the
contrary, all payment obligations hereof shall survive the happening of any
event causing termination of this Agreement until all amounts due hereunder have
been paid.

16. Confidentiality. Except as otherwise provided in this Agreement, (a) the
Providing Party shall, and shall cause its affiliates (and their respective
accountants, counsel, consultants, employees and agents to whom they disclose
such information), to keep confidential all information in the possession of the
Providing Party that in any way relates to the Receiving Party and is received
in connection with the provision of Administrative Services hereunder, and
(b) the Receiving Party shall, and shall cause its affiliates (and their
respective accountants, counsel, consultants, employees and agents to whom they
disclose such information), to keep confidential all information in possession
of the Receiving Party that relates to the Providing Party, is not information
related to the Receiving Party and is received in connection with the receipt of
Administrative Services hereunder. The provisions of this Section 16 do not
apply to the disclosure by either party or their respective affiliates (and
their respective accountants, counsel, consultants, employees and agents to whom
they disclose such information) of any information (i) which is, or becomes,
publicly available, other than by reason of a breach of this Section 16 by the
disclosing party or any affiliate of the disclosing party, (ii) received from a
third party not bound by any confidentiality agreement with the other party,
(iii) required by applicable law to be disclosed by that party, or
(iv) necessary to establish such party’s rights under this Agreement or the
Separation and Distribution Agreement or other agreements executed in connection
herewith or therewith, provided that in the case of clauses (iii) and (iv), the
person intending to make disclosure of confidential information will promptly
notify the party to whom it is obligated to keep such information confidential
and, to the extent practicable, provide such party a reasonable opportunity to
prevent public disclosure of such information.

Upon the request of a Receiving Party and upon termination of the relevant
Administrative Service and/or this Agreement, each Providing Party shall provide
the Receiving Party with any data or information generated with respect to the
terminated Administrative Service(s) provided to the Receiving Party in a format
usable by the Receiving Party. The Receiving Party shall pay the cost, if any,
of converting such data or information into the appropriate format.

 

-7-



--------------------------------------------------------------------------------

17. Miscellaneous.

(a) This Agreement shall be binding upon and shall inure to the benefit of
parties hereto and their respective successors, assigns and transferees,
including binding upon any person that will be a successor to a party hereto,
whether by merger, consolidation or sale of all or substantially all of its
assets. This Agreement and any rights or obligations hereunder may not be
assigned or transferred without the written consent of the other party hereto;
provided that CFLP may assign any of its rights or obligations hereunder to any
other member of Cantor or any person that will be a successor to any member of
Cantor, whether by merger, consolidation or sale of all or substantially all of
its assets, without the written consent of Newmark, Inc..

(b) No waiver by any party hereto of any of its rights under this Agreement
shall be effective unless in writing and signed by an officer of the party
waiving such right. References to writing include any method of reproducing
words in a legible and non-transitory form. No waiver of any breach of this
Agreement shall constitute a waiver of any subsequent breach, whether or not of
the same nature. This Agreement may not be modified or amended except by a
writing signed by each of the parties hereto.

(c) This Agreement and the Separation and Distribution Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
cancels and supersedes any and all prior written or oral contracts or
negotiations between the parties with respect to the subject matter hereof.

(d) This Agreement shall be strictly construed as independent from any other
agreement or relationship between the parties, other than the Separation and
Distribution Agreement.

(e) This Agreement is made pursuant to and shall be governed and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflict of laws thereof.

(f) The descriptive headings of the several sections hereof are inserted for
convenience only and shall not control or affect the meaning or construction of
any of the provisions hereof.

(g) Any notice, request or other communication required or permitted in this
Agreement shall be in writing and shall be sufficiently given if personally
delivered or sent by facsimile (with confirmation of receipt) or if sent by
registered or certified mail, postage prepaid, addressed as follows:

 

  (1) If to CFLP:

110 East 59th Street

New York, New York 10022

Attention: General Counsel

Fax No: (212) 829-4708

 

  (2) If to Newmark, Inc.:

 

-8-



--------------------------------------------------------------------------------

125 Park Avenue

New York, New York 10017

Attention: General Counsel

Fax No: (312) 276-8715

The address of any party hereto may be changed on notice to the other party
hereto duly served in accordance with the foregoing provisions.

(h) The parties hereto understand and agree that any or all of the obligations
of any Providing Party set forth herein may be performed by any of its
subsidiaries, other than for the avoidance of doubt the Receiving Party or any
of its subsidiaries. CFLP may cause any or all of the benefits due to Cantor to
be received by any of its subsidiaries, other than for the avoidance of doubt
Newmark. Newmark, Inc. may cause any or all of the benefits due to Newmark to be
received by any of its subsidiaries.

[Signature Page Follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this
Administrative Services Agreement to be executed in their respective names by
their respective officers thereunto duly authorized, as of the date first
written above.

 

CANTOR FITZGERALD, L.P. By:   CF Group Management, Inc.   its General Partner
By:  

/s/ Stephen M. Merkel

  Name: Stephen M. Merkel   Title: Executive Managing Director

[Signature Page for Administrative Services Agreement between Cantor Fitzgerald,
L.P. and Newmark Group, Inc.]

 



--------------------------------------------------------------------------------

NEWMARK GROUP, INC. By:  

/s/ James Ficarro

  Name: James Ficarro   Title: Chief Operating Officer

[Signature Page for Administrative Services Agreement between Cantor Fitzgerald,
L.P. and Newmark Group, Inc.]

 